Dismissed and Memorandum Opinion filed August 20,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00216-CV
____________
 
JEFFREY J. ROURKE, Appellant
 
V.
 
JEROME BENJAMIN ROURKE, Appellee
 

 
On Appeal from the
10th District Court
Galveston County,
Texas
Trial Court Cause
No. 04CV1117
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 29, 2009. 
On August 10, 2009, appellant filed a motion to dismiss the appeal because the
parties have reached a settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Yates, Frost and Brown.